Citation Nr: 1535923	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  08-31 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and then spouse.


ATTORNEY FOR THE BOARD

J. Chapman

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to July 1975 (and had subsequent Reserve service).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In September 2010 and July 2014, the Board remanded this matter for additional development.

The issue of entitlement to a TDIU rating (raised in the context of the instant increased rating claim) is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

Symptoms of the Veteran's PTSD (including sleep impairment, mild memory loss, panic attacks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships), are not shown to cause occupational and social impairment exceeding reduced reliability and productivity; deficiencies in most areas due to PTSD are not shown.


CONCLUSION OF LAW

A schedular rating in excess of 50 percent for PTSD is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2015). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  November 2007 and October 2008 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of how effective dates of awards are assigned.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records are associated with the record.  The RO arranged for November 2007, November 2010, and December 2014 VA examinations to evaluate his PTSD.  The reports of these examinations (cumulatively) are adequate for rating purposes, as they contain the information necessary for consideration of the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  At the May 2010 hearing, the undersigned identified the issue, elicited testimony focusing on the criteria necessary to substantiate the claim, and identified evidence that could assist the Veteran in substantiating the claim.  Thereafter, the case was remanded for development for evidence that would assist in substantiating the claim.  The duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity due to service-connected disability.  Separate diagnostic codes identify the various disabilities and contain the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings to acknowledge distinct periods when different levels of impairment may be shown are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When there is question regarding the degree of disability, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

PTSD is rated under the General Rating Formula for Mental Disorders.  Under these criteria, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  
 
A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  
 
A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Code 9411.

Factual Background

In October 2007, the Veteran submitted a statement requesting an increase in the rating of his service-connected PTSD.  He stated that the PTSD has increased in severity and that he has intrusive recollections during the day and increased nightmares.  

On November 2007 VA examination, the Veteran reported daily intrusive thoughts related to his experiences in Vietnam and approximately three Vietnam related dreams during the prior month which caused sleep disturbances.  He reported avoidant behaviors and being hypervigilant, in addition to depression and panic attacks.  It was noted that he appeared anxious.  

On mental status examination, the Veteran was noted to be talkative and pleasant.  His mood was euthymic with a mildly anxious affect.  There was no impairment of thought process or communication.  There was no evidence of delusions or hallucinations.  Eye contact was poor.  The Veteran did not exhibit inappropriate behavior during the interview, that he denied suicidal and homicidal ideation, and that he stated that because of his religious beliefs, suicide was not a viable option.  He was described as well dressed and having good hygiene.  He was oriented to person, place, and time and his memory was assessed to be intact with excellent recall for recent and remote history.  There was no evidence of obsessive or ritualistic behavior which would interfere with his routine activities.  His speech tended to be pressured and rambling and became tangential when the examiner attempted to obtain a psychosocial history.  The Veteran reported experiencing panic attacks at crowded restaurants, and stated that he did not shop in stores and avoided driving on interstate highways.  He reported increasing depression, which he attributed to cancer radiation treatment and his fourth surgery for squamous carcinoma and stated that he has difficulty falling asleep and awakens early in the morning.  The examiner noted that there was no evidence of impulse control impairment.  The diagnosis was chronic PTSD; a GAF score of 75 was assigned.  The symptoms were considered to be mild to moderate with no significant change since his last VA examination in 1995.  It was noted that the Veteran had been successfully employed as a US Administrative Law Judge since 2004 and functioned intellectually at a very high level.  It was further noted that the Veteran's PTSD appeared to have little or no impact on his cognitive and behavioral functioning and to have minimal impact on his affective and social functioning.  The examiner indicated that the Veteran is highly skilled verbally and that he dominated the interview session by portraying a very bleak picture of his overall condition, focusing particularly on his medical condition and his life circumstances.  The examiner concluded that the Veteran overall appeared to be functioning adequately and at a high level.

In March 2008, the Veteran's then wife submitted a statement indicating that although he is a high-functioning person, he suffers greatly with PTSD.  She stated that if his routine changes, he is quite anxious and stressed, and experiences nightmares frequency.  She related that the sight or sound of a helicopter will trigger flashbacks and that the Veteran cannot tolerate excessive noise or crowds.  She stated that close relationships are difficult for the Veteran because he has mood swings, is short-tempered, and is irritable.  She also noted that he can become aggressive and irrational whenever "an episode strikes" ; she added that he never became violent, but was often argumentative.

In an October 2008 statement the Veteran's therapist indicated that he was an active participant in the counseling process and continued to have intrusive thoughts, nightmares, distress when exposed to stimuli, estrangement from his loved ones, a sense of a foreshortened future, difficulty with sleep, irritability, problems with concentration, and significant impairment in social and occupational functioning. 

An October 2008 statement by the Veteran indicates that he has nightmares, difficulty falling asleep, and a continuing sense of a foreshortened life.  He stated that he is not functioning at a very high level and that there was "a severe impact on his affective and social functioning."
In May 2009 a treating physician noted that the Veteran has multiple problems including PTSD, which together cause him to be significantly weakened and less able to concentrate and perform his duties.  The physician stated that it was his medical opinion that the Veteran is unable to perform his work at the capacity necessary to keep his job, and that he cannot work more than a few hours per week.  The physician noted that the Veteran's work as a judge is predominantly intellectual and that his conditions would inhibit his ability to perform that on a full time basis.  

In August 2009, a treating psychologist noted that the Veteran's PTSD was worse as he had not been able to have his regularly scheduled visits with his therapist.  The psychologist indicated that on the instant visit, the Veteran's focus and concentration were low and that his short term memory was impaired.

In September 2009, a private provider submitted a statement indicating that he had been seeing the Veteran for acupuncture assisted pain management since 2005 and that while acupuncture had helped manage his pain, nausea, and anxiety, it had not cured those symptoms and is of temporary benefit.  

Also in a September 2009 statement, another private provider advised that the Veteran had been under his care for an extended period of time and had significant diagnoses, to include PTSD, which together produced major disability.  The provider indicated that the sum total impact of these disorders was such as to render him totally and permanently disabled from regular gainful employment, unable to engage in regular full-time employment.  

In an October 2009 statement, a vocational rehabilitation counselor who worked with the Veteran indicated that he received medical records and statements from the Veteran's healthcare providers and that such records show restrictions on work activities that limit the Veteran to working on a part-time basis at most.  This provider indicated that these limitations clearly preclude the Veteran from performing as a judge or any other full-time employment.

In an October 2009 statement, the Veteran's primary care physician opined that due to his physical and psychological problems, to include PTSD, the Veteran was not functioning efficiently or effectively enough to serve in his current capacity as a judge.  The physician noted that the Veteran's treatment requires medication that at times impairs his mental focus, and concluded that in his professional opinion, the Veteran's problems are chronic and will not improve in time and that as a result, the Veteran was unable to continue to serve in his capacity as a judge.

A private internal medicine specialist who had treated the Veteran on six occasions for daily nausea and vomiting following radiation treatment, chronic low back pain, migraines, and PTSD provided a statement indicating that in light of these problems which appeared to be persistent and unresolved by treatment, the Veteran was no longer able to perform his duties as a Judge, and recommending that he initiate steps to retire.

An October 2009 private treatment record notes that the impact of PTSD on the Veteran remained prominent.  A Social Security Administration Disability Determination found the Veteran to be disabled as of October 2009 due in part to an anxiety disorder.

In an October 2009 statement, a private clinical psychologist indicated that he has been treating the Veteran's PTSD for several years and that during the prior year, the focus had been on dealing with work stress.  It was noted that the Veteran had been experiencing increasing levels of stress in his current position and that his functioning had gradually diminished.  He was noted to have experienced an increasing level of stress and anxiety as a result of increased pressure to complete more work.  The provider observed that the Veteran's PTSD was worse in that he continued to have flashbacks to his experiences in Vietnam, and his sleep was impaired due to nightmares and intrusive recollections associated with his PTSD.  The Veteran's focus and concentration were found to be substantially diminished, and he was noted to have impaired memory, with immediate recall and short term memory diminished.  The provider stated that as a result, it took the Veteran longer to complete his work.  The provider stated that the Veteran's anxiety and depression were worse and that in his opinion, due to a combination of physical ailments and emotional problems, the Veteran was unable to perform any substantial, gainful activity, to include his current duties.
In a subsequent November 2009 statement, the provider indicated that due to a combination of physical and emotional problems, the Veteran is unable to perform any substantial, gainful activity.  The provider further noted that the Veteran is "certainly unable to perform his duties as an administrative law judge", and advised that the Veteran be placed on a medical leave of absence from November 11, 2009 through December 11, 2009.

At the hearing in May 2010, the Veteran testified that his PTSD symptoms were severe and that he lost his job as a Judge in part due to such symptoms.  He reported increased anxiety, intrusive recollections, problems with numbness and not being able to relate to family members of friends, decompensating during hearings, and periods of panic.  He stated that he experienced problems with recent memory and with staying focused.  He testified he had many problems at work and that his anxiety increased as his work demands increased.  He explained that he has difficulty sleeping and typically is awakened in the middle of the night by a nightmare.  He stated that his activities of daily living are extremely limited.  His wife testified that the Veteran was very agitated and that his PTSD had worsened.

In April and September 2010 statements, the Veteran's treating psychologist indicated that the Veteran remained highly reactive to the routine stressors of daily life and that his PTSD symptoms had worsened.  The psychologist indicated that the Veteran continued to have flashbacks, intrusive recollections, and nightmares.  It was noted that the Veteran struggled with short term memory loss, experienced severe anxiety in crowds, had increased levels of irritability and anger, and experienced fitful and disturbed sleep.  The psychologist opined that due to a combination of his physical ailments and emotional problems, the Veteran was unable to engage in any substantial, gainful activity.

On November 2010 VA PTSD examination, the Veteran reported poor concentration resulting in some difficulty recalling certain things at work.  He stated that he has been married to his second wife for approximately 9 years and that they get along "fair."  They no significant conflicts, though at times he tended to isolate from her.  He reported having some social life.  He indicated he had 3 friends since childhood, but had not had a lot of contact with them lately.  He had not joined any groups, clubs, or organizations and stated he disliked going where there were crowds.  He sometimes walked for his health, but had not been involved in hobbies or group gatherings recently.  He stayed around the house more and spent a good amount of daytime napping.

The examiner noted that the Veteran was not violent or assaultive and had made no suicide attempts.  On mental status examination, the Veteran's mood appeared dysphoric and anxious.  He tended to sit on the edge of his seat and his affect was mildly restricted.  There was no evidence of impairment of thought processing or communication, nor was there evidence of delusions or hallucinations.  His eye contact was poor, but his other behavior was appropriate and it was noted that his personal hygiene and basic activities of living were adequate.  He denied suicidal or homicidal thinking.  The Veteran was oriented and had logical speech, although he reported that his memory was not what it once was.  He stated he has been forgetful, which contributed to lessened productivity at work.  There was no evidence of obsessive compulsive behavior, and his speech was generally within normal limits.  It was noted that he tended to slip in numerous bits of information indicating his past achievements and discussing his medical problems.  

The Veteran described some panic attack symptomatology including sweating, shaking, rapid heartbeat, shortness of breath, hyperventilation, and a desire to flee.  He stated that these attacks occur a couple of times per week.  He reported daily worry and anxiety and described daily feelings of low, sad, or depressed mood.  He was seldom happy, and usually was sad and depressed.  The examiner noted that he seemed to have some decreased interest in activities he once enjoyed.  The Veteran described feelings of guilt, worthlessness, and pessimism.  The examiner found that the Veteran's impulse control was adequate and noted there was no evidence of severe anger outbursts.  The Veteran reported poor sleep, averaging 4-5 hours of sleep per night.  

Following examination, the examiner noted that the Veteran has difficulty adapting to stressful circumstances including work, as he reported being out of work for about one year and stated that his mental health affected his job.  The examiner acknowledged that the Veteran experienced poor concentration, difficulty with memory, and tendency to isolate from some co-workers, but stated that he also had a number of serious health problems that likely contributed to his difficulties at work.  The examiner stated that the Veteran does not have an inability to establish and maintain effective relationships, as he gets along well with his wife and family, and although he had some social withdrawal and isolation, he did not have an inability to establish effective relationships.  It was noted that the Veteran did not neglect personal appearance and hygiene, or have spatial disorientation, or impaired impulse control, and did not have near-continuous panic.  He reported panic attacks a couple of times per week and that although he seemed to have a chronic depressed mood, the depression does not affect his ability to function independently or appropriately.  The examiner also indicated that the Veteran did not have illogical, obscure, or irrelevant speech, obsessional rituals, suicidal ideation, memory loss for the names of close relatives, disorientation to time or place, or an intermittent inability to perform his activities of daily living.  There was also no evidence that the Veteran has a persistent danger of hurting his self or others, grossly inappropriate behavior, persistent delusions or hallucination, or gross impairment of thought processing or communication.

In July 2011, the Veteran was seen by a private provider for an intake session to evaluate his counseling needs.  He reported symptoms of PTSD including recurrent and intrusive distressing recollections of the event in service, recurrent distressing dreams of the event, and acting or feeling like the event was recurring, avoidance, nightmares, anxiety, hypervigilance, and panic from environmental triggers.  He also reported a long history of efforts to avoid thoughts, feelings, or conversations about the event, avoidance of activities, places, or people that reminded him of the event, decreased interest or participation in activities, and a sense of a foreshortened future.  Following interview and examination of the Veteran, it was noted that he appeared neat and open, but maintained poor eye contact.  He was alert and oriented to person, place, time, and context of situation.  No obvious problems with attention, concentration, or memory were noted, and he did not have difficulty with fine and gross motor skills.  His posture and gait appeared normal and he presented with an ordinary speech pattern with normal cadence and rhythm.  He did not have thoughts of suicide or homicide and there was no evidence of hallucinations or delusions.  His memory skills and concentration were intact.  He reported severe sleep disturbances with nightmares of a helicopter crash in service.  He continued to receive therapy from this provider.  In October 2011, he reported being happy about becoming a grandfather, but concerned that his son did not understand his difficulties.  He engaged in guided relaxation techniques.  In December 2011, he was seen and reported multiple environmental and social stressors.  The provider noted that the Veteran's relationship with his wife may be detrimental to his mental health as she appeared to purposely place him in situations or share information with him that she knew will upset him.  

During a March 2012 session, the Veteran appeared more calm, talkative, cooperative, expressive, open, and neat, with good eye contact.  In May 2012, it was noted that he began exposure therapy to try and understand the layers of his PTSD.  In August 2012, he appeared alert, anxious, talkative, cooperative, and neat with good eye contact.  He completed a guided relaxation for anxiety reduction.  In October 2012, it was noted that his anxiety and control issues dominated.  A November 2012 record notes that the Veteran seemed to be avoiding PTSD issues by focusing on family stressors.  In March 2013, it was noted that he had anxiety over family stressors, but had made some positive changes recently.  In April 2013, he reported being extremely agitated by a visit to a VA Hospital.  The therapist noted that the trip appeared to have set off an anxiety reaction most likely related to the Veteran's PTSD.  A June 2013 record notes that his stress at being frustrated and unable to control events appeared to have caused a flare up of some minor PTSD symptoms, but that overall he was improved.  An August 2013 record notes that he was "much improved from PTSD" and that OCD behaviors were his major problem.  In October 2013, it was noted that although the Veteran struggled with loneliness from being alone too much and reluctant to be on his own, his PTSD symptoms seemed more controlled.  In December 2013, he reported severe symptom increase and depressed mood because his spouse had abandoned him.  He denied thoughts of self-harm.  A January 2014 record notes that no progress could be made on treatment for PTSD due to the Veteran's overwhelming loss from abandonment by his spouse.  An August 2014 record notes that the Veteran had been in an emotional upheaval due to his divorce being finalized that month.  Another August 2014 record notes that he visited his newly born granddaughter and that he had a three week relationship with an individual he met via the internet.  He again expressed fears, anxieties, and worries over his upcoming divorce and it was noted that he had symptoms of a foreshortened future.

On December 2014 VA PTSD examination, the diagnoses were PTSD and persistent depressive disorder.  The examiner stated that the Veteran's mood and anxiety disorders are co-occurring and negatively impacted each other, worsening his ability to cope with life stresses.  The examiner noted that there was significant symptom overlap and multi-directional interactions between the disorders, and that without resorting to speculation, it would be impossible to delineate the impact of each specific disorder on the Veteran's social and occupational functioning.  The examiner opined that the Veteran has occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he no longer worked due to a decrease in productivity from his cancer and cardiac problems.   He reported that he occasionally consulted with former colleagues.  It was noted that his wife left him in December 2013, and that they later divorced after a 13 year marriage.  He believed she left him because of his PTSD.  He indicated that he had a close relationship with his son, less so with his daughter-in-law because she maintained a relationship with his ex-wife.  He reported having a great relationship with his two grandchildren and saw them whenever possible.  He had a few friends including one from childhood with whom he was in contact on a daily basis.  He was the guardian of a "profoundly retarded" sister, enjoyed reading, and exercised daily.  He reported that he had not been socializing much as he did not deal well with groups of people.  The examiner noted that a review of the Veteran's psychotherapy records found that he had been involved in a new romantic relationship since September 2014 and with the girlfriend went on nature walks, and out to dinner, attended a concert, and went on a road trip.  It was further noted that the Veteran has a friend with whom he enjoys shooting and that he attended a Massing of Colors Ceremony and a military funeral recently (which did not trigger PTSD symptoms).  The Veteran reported continuing to engage in counseling and stated that he felt he was progressing in his treatment until his wife left him.

Following interview and examination of the Veteran, the examiner noted that the Veteran appeared very shaky and spoke with his eyes closed.  There was also "lots of psychobabble."  The examiner noted symptomatology to include depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner indicated that the Veteran was lucid and eloquent on examination and that he denied persistent delusions or hallucinations.  Grossly inappropriate behavior was absent and the Veteran was pleasant, cordial, and well-mannered.  The Veteran also "vehemently" denied any thoughts, plans, or intent to harm himself or others.  He was noted to be immaculately dressed with excellent hygiene.  The examiner stated that the Veteran was able to discuss current and past events in his life and gave no indication of disorientation.  He was well aware of his identity and previous occupations, training, and affiliations.  He had no difficulty recalling names of his family members, friends, and former co-workers.   There was no evidence of obsessional rituals which interfere with routine activities or speech intermittently illogical, obscure, or irrelevant.  The examiner noted that the Veteran reported panic attacks in response to PTSD triggers, but denied experiencing uncued attacks that would then be diagnosed as a separate panic disorder.  It was noted that while he experienced persistent depression of a moderate degree, it did not interfere with his ability to function independently, appropriately, and effectively.  There was no spatial disorientation or flattened affect.

Regarding ability to adapt to stressful circumstances including work, the Veteran reported that the medical problems he experienced towards the end of his work-life, including his struggle with cancer and heart problems, resulted in loss of work time and decreased efficiency.  The examiner noted that in addition to his medical issues, his problems with PTSD played a role in his decline in work performance, as at times he would avoid cases involving Veterans with PTSD and on occasion, dealing with PTSD cases caused severe distress to the point of inducing panic attacks, vomiting, and profuse sweating.  The examiner noted that the Veteran's own issues with PTSD had helped him to understand and to empathize with other Veterans with PTSD.  

The examiner also noted that the Veteran did not have difficulty in understanding complex commands and had no more than mild memory loss (as would be associated with the normal aging process).  There was no evidence of impaired judgment or impaired abstract thinking.  There was a mild to moderate disturbance of motivation and mood and a mild to moderate degree of difficulty establishing and maintaining effective work and social relationships, as evidenced by the significant level of conflict in his previous marriage and his more limited conflict with his daughter-in-law.

The examiner concluded that while it was clear that the Veteran's PTSD and depression caused him significant distress and presented him with numerous challenges, he nevertheless created a full life for himself and his family.  The examiner noted that the Veteran achieved significant professional success in all of his endeavors and was able to be of service to others.  The examiner stated that the last few years of the Veteran's life had been more challenging due to medical problems, his mental health issues, and his recent marital break-up; yet, he remained an intelligent, dignified, thoughtful man who continued to have much to contribute to his family, friends, and society.

Analysis

On longitudinal review of the evidence outlined above, the Board finds that the nature, frequency, severity, and duration of the Veteran's psychiatric symptoms are not shown to have been such as to cause functional impairment greater than reduced reliability and productivity evidenced by his reports of impact on previous employment , and that deficiencies in most areas are not shown. 

The Board finds noteworthy in that regard the findings on three separate VA examinations over a period of 7 years.  These examinations cumulatively present a disability picture showing no more than moderate functional impairment manifested by panic attacks, mild impairment of memory, sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Deficiencies in most areas have not been shown.  For instance, on November 2007 VA examination, the Veteran was still working in a very responsible professional position.  He presented well-dressed and with good hygiene.  His memory was intact with excellent recall for recent and remote history.  While he reported symptoms such as panic attacks in crowded places or driving on interstate highways and increasing depression due to his cancer treatment, the symptoms were not considered to cause more than mild to moderate impairment.  The examiner indicated that the Veteran's PTSD appeared to have little to no impact on his cognitive and behavioral functioning and had only a minimal impact on his affective and social functioning.

On November 2010 VA examination, it was noted that the Veteran had difficulty adapting to stressful circumstances including work, experienced poor concentration, had difficulty with memory, and tended to isolate from co-workers; but, the examiner noted that the Veteran's serious health problems (which are not for consideration in rating the PTSD) likely contributed to his difficulties.  He did not have an inability to establish and maintain effective relationships; he got along well with his wife and family.  He maintained personal appearance and hygiene, did not have spatial disorientation or impaired impulse control, and did not have near-continuous panic.  

Finally, on December 2014 VA examination, the examiner specifically found that the Veteran had occupational and social impairment with reduced reliability and productivity, a level of impairment consistent with the 50 percent rating assigned. He continued to maintain appearance and hygiene, and gave no indication of disorientation.  While he has alleged loss of memory, he had no difficulty recalling names of his family members, friends, and former co-workers.  There was also no evidence of obsessional rituals which interfered with routine activities or speech intermittently illogical, obscure, or irrelevant.  Furthermore, while he reported relatively frequent panic attacks and moderate, persistent depression, the examiner found that such did not interfere with his ability to function independently, appropriately, and effectively.  The examiner concluded that while the Veteran's PTSD has caused him significant distress and presented him with numerous challenges, the Veteran has still been able to create a full life for himself and his family and has achieved significant professional success.  

The examination reports and treatment records (which in addition to showing mostly similar symptoms also show some increase in psychiatric symptoms related to the process of a divorce from his second wife) reflect that the psychiatric disability has contributed (along with his physical problems which are not for consideration in rating PTSD) to cause the termination of his employment and perhaps has also impacted on his marriage and ability to engage in wider social activities.  However, the PTSD is not shown to have significantly impacted on the Veteran's ability to function in other activities of daily life.  He has not neglected his health, hygiene, or appearance.  He maintains mostly close relations with family members (other than an impaired relationship with a daughter-in-law who maintains ties his ex-wife); in fact, he has entered into a romantic relationship with a girl-friend more recently.  The Veteran apparently maintains his own household; there is no indication he cannot tend to matters  such as personal finances.  Significantly, he acts as fiduciary for a retarded sibling (reflecting he is capable of tending to matters of quite substantial responsibility).  The disability picture presented by his daily living activities and relationships does not reflect he has deficiencies in most areas.

Considering this matter the Board noted that the record shows assessments of persistent depressive disorder and obsessive compulsive disorder.  Governing caselaw provides that where it is not possible to distinguish the effects of a nonservice-connected disability from those of the service-connected disorder, the signs and symptoms should be attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181 (1998).  Here, no psychiatric symptoms have been excluded from consideration as due solely to co-existing nonservice-connected psychiatric disability.  

The Board has noted the various statements submitted in support of the Veteran's claim.  Significantly, they implicate the Veteran's various other chronic health problems  as the major contributors to his occupational impairment.  Notably, his psychiatric disability was not listed as the primary disability warranting his award of Social Security Disability benefits.  Accordingly, a scheduler rating in excess of 50 percent is not warranted.

The Board has considered whether referral of this matter for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to, the PTSD disability not encompassed by the schedular criteria.  A comparison between the symptoms of, and severity of functional impairment due to, the Veteran's PTSD with the criteria in the Rating Schedule shows those criteria reasonably describe and contemplate the symptoms and disability level shown.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  The matter of entitlement to a TDIU rating is addressed in the remand below.


ORDER

A rating in excess of 50 percent for PSTD is denied.


REMAND

A request for a TDIU rating, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  During the pendency of the instant appeal, the Veteran filed a claim for a TDIU rating.  This claim was adjudicated and denied by the RO in a February 2008 rating decision.  The Veteran did not file a notice of disagreement with that decision and it became final.  However, in January 2015 correspondence (while the instant appeal was pending), the Veteran he expressly re-raised a claim for a TDIU rating in the context of this claim.  Under Rice v Shinseki, 22 Vet. App. 447, 453-54 (2009), development and readjudication of the TDIU claim is required.  The Veteran is advised that this issue is not yet fully before the Board and will be so only if he perfects an appeal of a negative AOJ determination in the matter. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should provide the Veteran with notice of what is needed to substantiate a claim for TDIU and provide him the forms to complete to initiate the process.  He must cooperate by completing the application, and submitting (or identifying for VA to secure) any pertinent evidence.  If that occurs the AOJ should arrange for all further development indicated (to include arranging for the Veteran to be evaluated by a VA vocational specialist to ascertain whether, by virtue of his service-connected disabilities, to include PTSD, he is indeed precluded from maintaining any regular substantially gainful employment consistent with his education and experience). 

2.  The AOJ should then review the record and readjudicate the claim for a TDIU rating.  If it is denied and the Veteran timely files a notice of disagreement, the AOJ should issue a statement of the case and afford the Veteran and his representative opportunity to respond.  If he perfects an appeal in the matter, it should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


